                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:12-CR-418

vs.                                                          ORDER

QUINCY HUGHES,

                   Defendant.


      This matter is before the Court on correspondence from the defendant
(filing 207) that the Court has construed as a motion to appoint counsel. That
motion will be denied.
      The Court may appoint counsel to represent a habeas petitioner if it
"determines that the interests of justice so require." 18 U.S.C. § 3006A(a)(2)(B);
see Martin v. Fayram, 849 F.3d 691, 699 (8th Cir. 2017). But the Court is not
persuaded that counsel should be appointed here.
      The defendant says that because he was convicted of violating 18 U.S.C.
§ 924(c), he wants to seek relief pursuant to United States v. Davis, 139 S. Ct.
2319 (2019) and United States v. Adams, No. 16-CV-5979, 2018 WL 3141829,
at *2 (N.D. Ill. June 27, 2018). But those cases dealt with § 924(c)(3)(B), which
contained an unconstitutionally vague definition of the statutory term "crime
of violence." Davis, 139 S. Ct. at 2336; Adams, 2018 WL 3141829, at *2. The
defendant was not convicted of possessing a firearm in furtherance of a "crime
of violence." See filing 103. Rather, he was convicted of possessing a firearm in
furtherance of a "drug trafficking crime." See filing 103.
      Nothing in Davis or Adams casts doubt on the constitutionality of a
conviction for possessing a firearm in furtherance of a drug trafficking crime.
See In re Navarro, 931 F.3d 1298, 1302-03 (11th Cir. 2019); Cole v. United
States, ___ F. Supp. 3d ___, No. 2:06-CR-47, 2019 WL 3767499, at *8 (N.D. Ala.
Aug. 9, 2019). And "drug trafficking crime," for these purposes, has a clear
statutory definition. See § 924(c)(2).
      In other words, there is no merit to the claim the defendant seeks
assistance in filing. So, there is no basis to appoint counsel.


      IT IS ORDERED that the defendant's motion to appoint counsel
      (filing 207) is denied.


      Dated this 21st day of October, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
